This is a petition for rehearing of the cause determined by this court's opinion as recorded at page 39, ante. It rests upon seven grounds constituting in effect a reargument of the previously determined cause. As such, they are argumentative in character and repetitive of matters heretofore fully briefed and argued by counsel at the hearing on appeal and thereafter fully considered by this court. No useful purpose, therefore, would be served by setting forth such grounds. Suffice it to say that this court on review of its opinion with respect to the petition's grounds and reargument finds nothing therein to warrant a rehearing of the cause.
Petition for rehearing denied without further argument.